In an action to recover damages for personal injuries, the defendant Cornerstone Construction Corp. appeals from an order of the Supreme Court, Putnam County (O’Rourke, J.), dated June 14, 2006, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs to the plaintiff-respondent.
A general contractor that has control of a work site during the progress of a construction or renovation project may properly be held liable based on its having failed to correct a dangerous condition of which it had actual or constructive notice (see Keating v Nanuet Bd. of Ed., 40 AD3d 706 [2007]; Kerins v Vassar Coll., 15 AD3d 623 [2005]; Blysma v County of Saratoga, 296 AD2d 637, 639 [2002]). Here, there is at the very least an issue of fact as to whether the appellant, while labeled a “construction manager,” might be considered the equivalent of a general contractor for the purposes of applying this general rule (see generally Walls v Turner Constr. Co., 4 NY3d 861 [2005]; Natoli v City of New York, 32 AD3d 507 [2006]; Nienajadlo v Infomart N.Y., LLC, 19 AD3d 384 [2005]; cf. Linkowski v City of New York 33 AD3d 971 [2006]). Miller, J.P., Schmidt, Ritter and Angiolillo, JJ., concur.